Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted September 4, 2019 and October 16, 2020 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
The information disclosure statement filed March 14, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. A copy of the German Examination Report has not been received. In order to expedite prosecution, the IDS will be considered, however the German Examination Report has not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the means for discharging pressurized air that is actuated mechanically of claim 2, the tubes and pipes of claim 8, the unknown device which determines the pressure in the pressure 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim 1, lines 12-13 introduce “a means for discharging pressurized air” which introduces a “means” and defines the means by the function of “discharging pressurized air.” Therefore, this limitation is considered to invoke 35 USC 112(f). Upon inspection of 
	Examiner’s comment: since claims 2-6 refer to specific types of means for discharging, those claims no longer invoke 35 USC 112(f) and are interpreted under their respective claim languages.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 states the means for discharging is “actuated mechanically.” As stated above, the specification does not provide a clear description of mechanical device that actuates the means for discharging. Paragraph 16 describes a “rod-like construction” but does not describe how such a construction actually operates a valve. Further, since the phrase is “rod-like construction,” it suggests the structure is something which is not a rod, but merely similar. It is unclear what structure is covered by this description.   
	The applicant has not provided sufficient disclosure to show possession of the claimed invention. Under 35 USC 112(a), possession is shown by describing the claimed invention. Claim 2 contains subject matter which was not described in such a way as to reasonably convey that the inventor or joint inventors had possession of the claimed invention, and therefore, claim 2 is rejected under 35 USC 112(a) for failing the written description requirement.
	Claim 12, line 3 refers to “electrical control signals emitted from a main controller” however neither the specification nor the control signals are clearly described in the specification or drawings. Paragraph 31 of the applicant’s specification introduces a “main controller” but does not describe its operation. For instance, what do the “electrical control signals” represent, such as opening or closing a valve? Also, what is 
	Claim 12 contains subject matter which was not described in such a way as to reasonably convey that the inventor or joint inventors had possession of the claimed invention, and therefore, claim 12 is rejected under 35 USC 112(a) for failing the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As stated above, claim 2 refers to subject matter which is not clearly defined. The scope covered by the phrase “actuated mechanically” is unclear. 
	Claim 8, lines 2-4 describe “pipes and/or tubes for transmitting the supplied pressurized air from the pressurized air supply system to the actuator” however claim 8 depends from claim 1 which previously stated “pressure lines for transmitting the supplied pressurized air from the pressurized air supply system to the aerodynamic device.” It is unclear if the “pressure lines” are the same as or different than the “pipes 
	Claim 13, line 2 introduces “a further valve” which allows “constant purging of air towards the atmosphere,” however it appears the applicant is using a non-standard meaning of a “valve.” Typically valves selectively control how much fluid is capable of passing through a pipe by being able to restrict the flow. If the “valve” allows constant purging, then it is unclear how the valve is controlling the fluid. The “further valve” appears to be an outlet port for the system. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 6, 8-11, and 14, as far as claim 8 is definite and understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,204,674 to Wobben.
In Reference to Claim 1#
Wobben teaches:
	A rotor blade (10) of a wind turbine (not shown, see column 1, lines 66-67) comprising:
	an aerodynamic device (14) which can be actuated pneumatically by a use of a pressure supply system, wherein the pressure supply system comprises:
		a pressurized air supply system (17),
		a pressurized air transmission system with pressure lines (not shown, pipe connecting compressor 17 and actuator 16 in the aerodynamic device 14) for transmitting the supplied pressurized air from the pressurized air supply system to the aerodynamic device,
		at least one pneumatic actuator (16) for activating the aerodynamic device, and
		a safety system (not shown, pressure relief valve, see column 4, lines 31-34) to protect the rotor blade from damages caused by overpressure in the pressurized air transmission system and/or the actuator, wherein the safety system comprises a means (pressure relief valve) for discharging pressurized air from the pressurized air transmission system and/or the actuator (see column 3, line 51 through column 4, line 42 and Figures 1 and 3). 
In Reference to Claim 6#
Wobben teaches:
	The rotor blade of claim 1, wherein the means for discharging pressurized air comprises a safety relief valve (pressure relief valve) with a set pressure, wherein the safety relief valve opens if the pressure in the actuator exceeds a predetermined value (column 4, lines 31-34). The set pressure and pre-determined pressure valve are both inherent in a safety relief valve, where the valve opens when which opens when increased pressure is detected in the actuator. 
In Reference to Claim 8#
Wobben teaches:
	The rotor blade of claim 1, wherein the pressurized air transmission system comprises pipes (not shown, pipe that connects compressor 17 and actuator 16) for transmitting the supplied pressurized air from the pressurized air supply system to the actuator (see Figure 3). 
In Reference to Claim 9#
Wobben teaches:
	The rotor blade of claim 1, wherein the actuator comprises an inflatable cavity (16) (see column 4, lines 4-11).
In Reference to Claim 10#
Wobben teaches:
	The rotor blade of claim 1, wherein the pressurized air is discharged from the pressure air supply system automatically if a pre-determined air pressure in the actuator is reached. Wobben teaches the actuator (16) has a “pressure required for normal 
In Reference to Claim 11#
Wobben teaches:
	The rotor blade of claim 10, wherein the pressure in the actuator is determined by a direct measurement at the actuator (column 4, lines 36-41). 
In Reference to Claim 14#
Wobben teaches:
	A wind turbine (not shown, see column 1, lines 66-67) generating electricity comprising at least one rotor blade according to claim 1 (abstract).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, as far as the claim is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over US 7,204,674 to Wobben as applied to claim 1 above, and in further view of US 2013/0224024 to Chang.
In Reference to Claim 3
Wobben teaches:
	The rotor blade of claim 1, comprising the means for discharging (pressure relief valve).
Wobben fails to teach:
	The means for discharging pressurized air is actuated electrically by a solenoid valve. Wobben does not explicitly teach how the means is actuated.
Chang teaches:
	A rotor blade (5) for a wind turbine (4) comprising a solenoid valve (24) used to actuate an aerodynamic device (16) (see paragraphs 47, 55, 59, 77 and Figures 1 and 3). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor blade of Wobben by using a solenoid valve as the pressure relief valve as taught by Chang as both references are directed to pneumatic systems within wind turbine blades, and which is . 

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,204,674 to Wobben as applied to claim 1 above, and further in view of US 5,584,655 to Deering.
In Reference to Claim 4
Wobben teaches:
	The rotor blade of claim 1, comprising the means for discharging (pressure relief valve).
Wobben fails to teach:
	The means for discharging pressurized air is actuated pneumatically. Wobben does not explicitly teach how the means is actuated. 
Deering teaches:
	A wind turbine comprising a pneumatic system (cylinders 302a, 302a’, lines 332, 333, see Figure 3B for full details) and blades (104a, 104b), wherein the pneumatic system comprises pressure relief valves (336, 338) which are actuated pneumatically (see column 6, lines 18-26 and Figures 1 and 3B).
	Examiner’s comment: while Deering primarily describes the wind turbine as having a hydraulic system, Deering also states the invention can be used in a pneumatic system as well (see column 12, lines 63-67).

In Reference to Claim 5#
Wobben as modified by Deering teaches:
	The rotor blade of claim 4, wherein the means for discharging pressurized air is actuated by a pressure valve (pressure relief valve of Wobben) which is controlled by a secondary pressure line (see the secondary lines extending around the pressure relief valves in Figure 3B of Deering).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,204,674 to Wobben as applied to claim 1 above, and further in view of US 2011/0217167 to Hancock.
In Reference to Claim 7
Wobben teaches:
	The rotor blade of claim 1, wherein the means for discharging pressurized air is located in the blade.
Wobben fails to teach:

Hancock teaches:
	A wind turbine having a rotor blade (100) with an aerodynamic device (101) which is actuated by a pneumatic system (200, compressor 203, valve 204) having a means for discharging air (611) which is located in an outer half of the blade (see paragraphs 52, 53, 74, and Figures 2, 6, and 7). Figure 6 shows the means for discharging air (607) connected to the valve (204) and located adjacent the aerodynamic device (101), and Figure 2 shows the aerodynamic device in the outer half of the blade. Therefore, the means for discharging is also located in the outer half of the blade.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor blade of Wobben by locating the means for discharging in the outer half of the blade as taught by Hancock as both references are directed to pneumatic systems for wind turbine blades, and which would yield predictable results. In this case, the predictable result would be a pressure relief valve located in the outer half of the blade capable of discharging air to reduce excess pressure in the actuator. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,204,674 to Wobben as applied to claim 1 above, and further in view of US 8,491,262 to McGrath.
In Reference to Claim 12

	The rotor blade of claim 1, wherein the pressurized air is discharged from the pressure supply system automatically. Wobben teaches the actuator (16) has a “pressure required for normal operation” which is maintained by the pressurized air supply system (compressor) (column 4, lines 35-36). Thus, there is inherently a pre-determined minimum pressure and if the pressure is below that value, the pressurized air supply system automatically discharges air into the actuator.
Wobben fails to teach:
	The discharge is done automatically if emissions of electrical control signals emitted from a main controller of the wind turbine to the pressure supply system is interrupted. 
McGrath teaches:
	A wind turbine (10) comprising a blade (16) with an aerodynamic device (air brake flap 40) and an actuator (52), wherein the actuator is activated automatically if emissions of electrical control signals emitted from a main controller (54) of the wind turbine to the pressure supply system is interrupted (see and Figures 1 and 5). McGrath teaches upon loss of power to the controller (interruption of electrical signals) the actuator changes its position (actuates the aerodynamic device). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor blade of Wobben by controlling the actuator based on electrical control signals from a main controller being interrupted as taught by McGrath as both references are directed to wind turbine blades 

Examiner’s Comment
	While claim 13 has not been rejected in view of prior art, patentability is withheld pending consideration of the applicant’s response to the rejection under 35 USC 112(b) and an updated search. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,192,161 to Baker et al teaches a wind turbine blade with an aerodynamic device which is actuated by a pneumatic system. US 4,715,782 to Shimmel teaches a wind turbine blade with an aerodynamic device which is actuated by a hydraulic system. US 2009/0074574 to Godsk teaches a wind turbine blade comprising an aerodynamic device which is activated by filling a cavity. US 2012/0141271 to Southwick teaches a wind turbine blade comprising an aerodynamic device which is inflated. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289.  The examiner can normally be reached on M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745